Citation Nr: 1526807	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  14-03 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for oral cancer, to include as due to herbicide exposure.


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that the November 2013 statement of the case also addressed service connection for a prostate disorder.  However, in a January 2014 VA Form 9, the Veteran limited his appeal to the issue of service connection for oral cancer, and he did not perfect an appeal as to the other issue.  Therefore, that claim is no longer in appellate status, and no further consideration is necessary.

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records that were considered by the RO in a statement of the case and documents that are duplicative of the records already contained in the paper claims file.  The Veterans Benefits Management System (VBMS) does not contain any documents.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era, and he is presumed to have been exposed to herbicides agents during his military service.
 
2.  The Veteran currently has a diagnosis of squamous cell carcinoma of the tongue.
 
3.  The Veteran's oral cancer did not manifest during service or within one year of separation and is not otherwise related to his military service, including herbicide exposure therein.



CONCLUSION OF LAW

Oral cancer was not incurred in active service, may not be presumed to have been incurred therein, and is not due to herbicide exposure in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO provided the Veteran with a notice letter in July 2010, which was prior to the initial decision on the claim in August 2011.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met. 

Moreover, the requirements with respect to the content of the notice were met in this case.  In the July 2010 letter, the RO notified the Veteran of the evidence necessary to substantiate a claim for service connection and informed him of the division of responsibilities in obtaining the evidence to support his claim.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, including VA treatment records, are in the claims file.  The Veteran has not identified any other outstanding evidence that is relevant to the case.  In fact, the Veteran has indicated that he is treated only at the VA Medical Center in Detroit, Michigan.

The Veteran was afforded a VA examination in December 2010.  When VA undertakes to provide a VA examination and obtain a VA opinion, it must ensure that the examination and opinion are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and medical opinion are adequate to decide the case.  The examiner considered the Veteran's medical history and the claims file and provided a rationale for his opinion. 

The Board does acknowledge that, despite the statement that he reviewed the claims file, the examiner also indicated that he did not review the service treatment records.  However, as discussed below, there are no documented complaints, treatment, or diagnosis in those records that would alter the examiner's opinion.  Indeed, the Veteran is presumed to have been exposed to herbicides in service, and there is no assertion that his oral cancer manifested in service or is otherwise related to any other disease, injury, or event in service.  Moreover, the Court has held that the relevant focus is not on whether a clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

For these reasons, the Board finds that the VA's duties to notify and assist have been satisfied.  Thus, there is no error or issue that precludes the Board from addressing the merits of this appeal.
Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006). 

Certain chronic diseases, including malignant tumors, may be presumed to have been incurred in service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a chronic disease is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id. 

The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision. 

The Agent Orange Act of 1991 requires that, when the Secretary determines that a presumption of service connection based on herbicide exposure is not warranted for health outcomes, he must publish a notice of that determination, including an explanation of the scientific basis for the decision.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary. 38 U.S.C.A. § 1116(b) and (c).  In December 2013, the NAS issued Veterans and Agent Orange Update 2012 (Update 2012).  Update 2012 explained a determination made by the Secretary, based upon Update 2010 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for cancers of the oral cavity (including lip and tongue) or the pharynx (including tonsils).  See 77 Fed. Reg. 47,924, 47,927 (August 2012).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection is not warranted for oral cancer, to include as due to herbicide exposure.

The Board notes that the Veteran did serve in the Republic of Vietnam from January 1968 to January 1969.  Thus, he is presumed to have been exposed to herbicides during his military service.  However, oral cancer (including that of the mouth and tongue) is not among the diseases listed as presumptively associated with herbicide exposure.  Thus, the Veteran is not entitled to service connection on a presumptive basis due to herbicide exposure.  38 C.F.R. § 3.309(e). 

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  The Veteran meets the threshold requirement for the chronic disease presumption as his is among the qualifying diseases.  See 38 C.F.R. § 3.309(a).  

The Board finds that the Veteran's oral cancer, specifically squamous cell adenocarcinoma of the tongue, did not manifest in service or for many years thereafter.  The record reflects that he was first diagnosed with oral cancer in 2004.  The Veteran has not asserted that his symptoms began in service, nor has he argued that his symptoms have continued since service.  See May 2010 claim.  Rather, the Veteran has claimed that his one year of presumed herbicide exposure contributed to the development of his oral cancer.  See January 2014 VA Form 9.

The Veteran's service treatment records do not document any complaints, treatment, or diagnosis of oral cancer, or symptoms with respect to the mouth and tongue.  During a November 1969 separation examination, all of the Veteran's relevant body systems, including the mouth and throat, were found to be normal.  Thus, the lay and medical evidence does not show that oral cancer manifested in service or that there is any disease, injury, or event other than herbicide exposure to which his current disorder could be related.  There is also no lay or medical evidence showing that his disorder manifested within one year of his military service.

Following the Veteran's military service, VA treatment records indicate that, during a September 2004 physical examination, the Veteran was noted to have a nodule on the right lateral tongue.  The physician stated that, given the Veteran's smoking history, an ear, nose, throat consultation was recommended to evaluate the nodule.  Moreover, an October 2004 record revealed a right tongue nodule, which the Veteran stated had appeared eight months earlier.  Significantly, the Veteran's medical history documented a 35 pack per year smoking addiction and a history of heavy alcohol abuse.  The Veteran has stated that he stopped drinking in the early 1990s.  In November 2004, the Veteran was diagnosed with squamous cell carcinoma of the right posterior one-third of the tongue.  Subsequently, he underwent a right partial glossectomy with minimal tongue removal.  See November 2004 VA surgical report.  

The evidence of record includes one medical opinion on the question of whether the Veteran's oral cancer is related to his miliary service.  In particular, the December 2010 VA examiner provided a medical opinion, which weighs against the claim.  The examiner observed that the right posterior tongue growth initially manifested in 2004 and that the Veteran was diagnosed with squamous cell carcinoma of the right posterior one-third of the tongue, which was removed with negative margins.  The examiner also noted the Veteran's history of chronic alcohol consumption with a smoking history as shown by the record.  The examiner opined that the Veteran's oral cancer was not due to herbicide exposure.  Instead, he believe that, in this particular case, the Veteran's oral cancer is most likely due to chronic abuse of alcohol and tobacco use.  

There is no medical opinion showing otherwise, and the Veteran has not provided any evidence other than his own statements to support his claim.  For example, he has not identified or submitted any medical literature suggesting that there is a relationship between herbicide exposure and oral cancer.  See Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010).  Moreover, as noted above, the NAS found inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and cancers of the oral cavity (including lips and tongue). 

The Board has considered the statements of the Veteran asserting that his oral cancer is related to his herbicide exposure in service.  While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise. Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to render a diagnosis or render a medical opinion on this matter.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the issue in this case is outside the realm of common knowledge of a lay person because it involves a complex medical issue that goes beyond a simple and immediately observable cause-and-effect relationship. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran himself has admitted that there was a delayed onset; therefore, it is not a matter of mere observation.  Instead, any nexus opinion would require further consideration.  Moreover, the Veteran has never reported that any medical professional has told him that his oral cancer was related to his military service.

Nevertheless, even assuming that the Veteran is competent to opine on this medical matter, the Board finds that the specific, reasoned opinion of the December 2010 VA examiner is of greater probative weight than the Veteran's more general lay assertions.  The examiner reviewed the claims file, including pertinent post-service medical records, and considered the Veteran's own reported history and lay statements.  He also has training, knowledge, and expertise on which he based his medical opinion and rationale.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for oral cancer.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for oral cancer is not warranted.


ORDER

Entitlement to service connection for oral cancer, to include as due to herbicide exposure, is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


